Citation Nr: 1244447	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was afforded both an RO hearing before a Decision Review Officer in October 2010 and a Travel Board hearing in October 2011.  This claim was subsequently remanded in March 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's claimed right ear hearing loss was not first manifest in service or within one year thereafter and has not otherwise been shown to be etiologically related to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a comprehensive notice letter meeting the requirements of 38 C.F.R. § 3.159(b) and Dingess/Hartman in October 2008.  There are accordingly no deficiencies of notification in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained the Veteran's service treatment records, as well as pertinent VA outpatient treatment records.  Pursuant to the Board's March 2012 remand, he was furnished with a letter requesting his participation (e.g., release forms) in obtaining further treatment records.  It does not appear that he ever responded directly to this letter, and, as a consequence, no further evidentiary development was warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a "one-way street").  

Post-remand, the Veteran was afforded VA audiological and ear disease examinations, with the VA ear examiner providing a detailed etiology opinion based upon a review of the claims file, consideration of the Veteran's assertions, and examination findings.  There is one minor date error in the etiology opinion from May 2012; the examiner cited to an explosion from March 1954, whereas the service treatment records confirm such an explosion in March 1953.  The Board, however, does not view this error as resulting in an opinion based upon an inaccurate factual premise because the examiner stressed the absence of accompanying evidence of hearing loss, rather than the length of time since the explosion, in rendering the opinion that the current right ear hearing loss was not related to service.  There is no suggestion whatsoever that the timeframe of the explosion within service was a factor in the examiner's opinion.

Overall, the Board is fully satisfied that VA's duty to assist has been met, and the Board will accordingly proceed to a disposition of this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including such organic neurological disorders as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board also notes that VA's laws and regulations do not require treatment for hearing loss in service in order to establish service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, the key issues are whether the veteran currently satisfies the criteria of 38 C.F.R. § 3.385 and whether there is a basis for linking the current hearing loss disability to the veteran's service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the case at hand, the Veteran's service treatment records contain examination reports from February 1951 (pre-induction), February 1952 (pre-induction), November 1953 (separation), and August 1958 (periodic for the U.S. Army Reserve).  All of these reports show bilateral whispered voice hearing testing of 15/15, and none contain audiometric findings.  There are no accompanying Reports of Medical History.  The Veteran was treated for an abrasion of the face and laceration of the dorsum of the right hand in March 1953, caused by a round of ammunition that went off while he was loading it on a truck, but there was no indication of hearing or other ear complaints at that time.

Subsequent to service, the Veteran underwent a VA medical examination in July 1963.  In reference to the ears, the Veteran was noted to have "canal clear - drum intact - gray," with no references to hearing loss and no indication that he was otherwise questioned about any hearing loss.  

In August 1975, the Veteran applied for service connection for "ears drums 1952."  The RO denied service connection for a disability of the ear drums in November 1975 as not shown by the evidence of record.  The Board observes that this ear drum disability is distinct from the right ear hearing loss disability currently claimed by the Veteran and is accordingly addressing the present claim as a de novo claim, rather than an appeal to reopen a previously denied claim under 38 C.F.R. § 3.156(a).  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 38 C.F.R. § 4.87, Diagnostic Code 6211 (addressing perforation of the tympanic membrane).

The Veteran's present appeal arose from an September 2008 application, in which he reported right ear hearing loss since March 1953.  A December 2008 VA audiological examination revealed a right ear hearing loss under 38 C.F.R. § 3.385, insofar as the Veteran had right ear pure tone thresholds of 55 decibels at the 3000 and 4000 Hertz levels and a Maryland CNC score of 92.  The examiner reviewed the service treatment records but noted that the whisper test utilized during the Veteran's service was not a frequency-specific test and would not detect a high frequency hearing loss.  As such, an opinion could not be rendered with this information without resorting to speculation.

Similarly, the Veteran underwent a second VA audiological examination in November 2010, but this examiner also found that the whisper test was not a frequency-specific test and would not detect a high frequency hearing loss and that an opinion could not be rendered without resorting to speculation.

Subsequent to the Board's remand, the Veteran underwent VA audiological and ear examinations in April 2012.  In May 2012, the VA ear examiner provided an addendum opinion, noting that the claims file had been reviewed.  The examiner cited to in-service hearing tests, as well as the in-service ammunition explosion.  The examiner further observed that there was no mention of any ear condition in that time or elsewhere in the service treatment records.  After noting a review of the claims file and the Veteran's own statements, the examiner opined that he was simply unable to find evidence that might support a possible nexus between service, including the ammunition explosion, and current hearing loss in either ear.  In the examiner's opinion, the most likely etiology of the Veteran's hearing loss in both ears was a combination of genetic and environmental factors that had occurred subsequent to separation from service.  Accordingly, the examiner rendered the opinion that it was less likely than not that the right ear hearing loss was caused or aggravated by service, to include the ammunition explosion.

Overall, the Board finds that the medical and audiological evidence of record falls well short of showing a causal connection between current right ear hearing loss and service.  There is no indication in the service treatment records of hearing loss or complaints thereof, including with regard to the March 1953 ammunition explosion.  The first documented evidence of a right ear hearing loss disability dates from December 2008, and the May 2012 etiology opinion clearly indicates that it is less likely than not that the hearing loss was caused or aggravated by service.  The Veteran's representative, in a December 2012 brief, questioned this opinion and noted the limitations of an "unscientific" whispered voice test.  The Board notes, however, that the examiner cited not only to the absence of in-service findings but also to the likelihood of a combination of genetic and environmental factors that had led to hearing loss post-service in reaching an opinion.  Given this rationale and the fact that the both the Veteran's claims file and reported history were considered by the examiner, the Board finds the May 2012 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board thus turns to the lay opinion of the Veteran.  In his hearing testimony and in the statements accompanying his VA examinations, he related the right ear hearing loss back to the ammunition explosion incident in service.  The Board notes that these assertions are directly not contradicted by any in-service statements or any commentary from the July 1963 VA examination report, and the Board considers the Veteran to be a credible witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board also finds that the Veteran is competent to identify decreased hearing, as it has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

That having been noted, the Veteran's lay contentions are of far less probative value than the May 2012 VA opinion.  First, while the Veteran is competent to observe decreased hearing, he is not competent to diagnose a hearing loss disability or identify the date of onset of such disability.  The finding of such disability requires the audiological testing results outlined in 38 C.F.R. § 3.385, and the Veteran has not been shown to possess training or credentials in audiology or medicine.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Second, the May 2012 opinion is more consistent with the evidence of record, insofar as there were no complaints or treatment for ear problems in service or for over two decades thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed right ear hearing loss is in any way etiologically related to service.  Accordingly, the claim for service connection for that disability must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


